Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 1 of 60
                                                                        1




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


                                  )
 LILIAN PAHOLA CALDERON JIMENEZ   )
 and LUIS GORDILLO, et al.,       )
 Individually and on behalf of    )
 all others similarly situated.   )
                                  )        Civil Action
          Plaintiffs-Petitioners, )        No. 18-10225-MLW
                                  )
 v.                               )
                                  )
 KIRSTJEN M. NIELSEN, et al.,     )
                                  )
          Defendants-Respondents. )
                                  )



                   BEFORE THE HONORABLE MARK L. WOLF
                     UNITED STATES DISTRICT JUDGE


                              MOTION HEARING


                                May 16, 2019



               John J. Moakley United States Courthouse
                           Courtroom No. 10
                          One Courthouse Way
                     Boston, Massachusetts 02210




                                        Kelly Mortellite, RMR, CRR
                                        Official Court Reporter
                                        One Courthouse Way, Room 5200
                                        Boston, Massachusetts 02210
                                        mortellite@gmail.com
Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 2 of 60
                                                                  2




 APPEARANCES:

 Counsel on behalf of Plaintiffs-Petitioners:
 Adriana Lafaille
 American Civil Liberties Union
 211 Congress Street
 Boston, MA 02110
 617-482-3170
 alafaille@aclum.org

 Kathleen M. Gillespie
 Attorney at Law
 6 White Pine Lane
 Lexington, MA 02421
 339-970-9283
 kathleen.m.gillespie@outlook.com

 Stephen Nicholas Provazza
 Matthew W. Costello
 Shirley X. Cantin
 Wilmer Hale LLP
 60 State Street
 Boston, MA 02109
 617-526-6313
 stephen.provazza@wilmerhale.com
 matt.costello@wilmerhale.com
 shirley.cantin@wilmerhale.com

 Counsel on behalf of Defendants-Respondents:
 Eve A. Piemonte
 U.S. Attorney's Office
 1 Courthouse Way
 Suite 9200
 Boston, MA 02210
 617-748-3100
 eve.piemonte@usdoj.gov

 Mary Larakers
 William Weiland
 U.S. Department of Justice, Office of Immigration Litigation
 District Court Section
 P.O. Box 868
 Washington, DC 20044
 202-353-4419
 mary.l.larakers@usdoj.gov
 William.h.weiland@usdoj.gov
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 3 of 60
                                                                                  3




 1                            P R O C E E D I N G S

 2    (Case called to order.)

 3               THE COURT:    Good afternoon.    Would counsel please

 4    identify themselves for the court and for the record.

 5               MR. PRUSSIA:    Good afternoon, Your Honor.      Kevin

 6    Prussia from Wilmer Hale on behalf of petitioners.

 7               MS. LAFAILLE:    Good afternoon, Your Honor.      Adriana

 8    Lafaille for the petitioners.

 9               MS. CANTIN:    Good afternoon, Your Honor.      Shirley

10    Cantin for the petitioners.

11               MR. SEGAL:    Good afternoon, Your Honor.      Matthew Segal

12    for the petitioners.

13               MR. COSTELLO:    Good afternoon, Your Honor.      Matt

14    Costello, Wilmer Hale for the petitioners.

15               MR. PROVAZZA:    Good afternoon, Your Honor.      Stephen

16    Provazza of Wilmer Hale for the petitioners.

17               MS. GILLESPIE:    Good afternoon, Your Honor.         Kathleen

18    Gillespie for the petitioners.

19               MR. WEILAND:    Good afternoon, Your Honor.      Will

20    Weiland for the United States.

21               MS. LARAKERS:    Good afternoon, Your Honor.      Mary

22    Larakers for the United States.

23               MS. PIEMONTE:    Good afternoon, Your Honor.      Eve

24    Piemonte for the respondents.

25               THE COURT:    Okay.   And is acting regional director
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 4 of 60
                                                                              4




 1    Marco -- it is Chavez -- present?

 2               MS. LARAKERS:    Marcos Charles, yes, Your Honor.

 3               THE COURT:    I can't read my own writing.      Thank you.

 4               Yesterday I issued an order giving you the proposed

 5    agenda for today.     I said I intend to or aim to decide orally

 6    the motion to dismiss concerning petitioners' equal protection

 7    and due process vesting claims.

 8               Second, reserve judgment on the contention that the

 9    citizen spouses have a liberty interest in remaining in the

10    United States with their alien spouses and therefore a right to

11    due process before their alien spouses are removed, reserving

12    judgment because at the May 3 hearing the parties agreed that

13    that issue would have no practical effect on discovery or

14    anything else.     The open issue left by the Supreme Court or the

15    open question on that left by the Supreme Court may be

16    clarified as we proceed in this case.

17               I said I might hear argument, further argument on

18    respondents' contention concerning subject matter jurisdiction

19    over the claims of individuals ordered removed after August 29,

20    2016, that I would hear argument on discovery issues and

21    address scheduling.

22               Is there something else that ought to be on the

23    agenda?

24               MS. LAFAILLE:    Your Honor, petitioners' motion for

25    class certification is still pending.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 5 of 60
                                                                                 5




 1                THE COURT:   Yes.   I didn't note that.     All right.

 2                Yes.   After -- before the discovery issues we'll see

 3    what kind of class my rulings have defined, or classes

 4    possibly.    Anything else?

 5                MS. LARAKERS:   No, Your Honor.

 6                THE COURT:   So I have done a lot of work since I saw

 7    you last on the equal protection issue.         And for reasons that I

 8    will explain in detail, the respondents' motion to dismiss

 9    Count 3, the equal protection claim, is being denied.            Count 3

10    alleges that Executive Order 13768 and the execution of final

11    orders of removal against petitioners are motivated by a desire

12    to discriminate based on race and national origin.          As I said,

13    the motion to dismiss this claim is denied.

14                In Trump v. Hawaii, a case on which the respondents

15    heavily rely, the Supreme Court rejected the plaintiffs'

16    challenge under the Establishment Clause to Proclamation 9645,

17    the so-called "travel ban," which indefinitely barred entry by

18    nationals from six predominantly Muslim countries.          The

19    plaintiffs argued that the proclamation's primary purpose was

20    to discriminate against Muslims.        The court applied rational

21    basis review in evaluating the proclamation, holding that

22    "courts must consider not only the statements of a particular

23    President, but also the authority of the Presidency itself."

24                Importantly, the policy at issue in Hawaii was

25    directed at aliens living outside of the United States.           The
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 6 of 60
                                                                               6




 1    Supreme Court wrote, reiterating a principle it had addressed

 2    before, that "foreign nationals seeking admission have no

 3    constitutional right to entry."       That's at 138 Supreme Court

 4    2419.    And as I understand it, aliens outside of the

 5    jurisdiction of the United States are generally not entitled to

 6    constitutional protections.

 7               By contrast, the Supreme Court has found that aliens

 8    living inside the United States, including those whose presence

 9    is unlawful, have a right to equal protection under the Fifth

10    Amendment.    That ruling was made in Plyler v. Doe, 457 U.S.

11    202, 210 in 1982, essentially reaffirming a comparable ruling

12    in Yick Wo v. Hopkins, 118 U.S. 356, 368-69.         In Plyler, the

13    Supreme Court wrote that "we have clearly held that the Fifth

14    Amendment protects aliens whose presence in this country is

15    unlawful from invidious discrimination by the Federal

16    Government."     That's at 457 U.S. page 210.      Petitioners in the

17    instant case reside in the United States unlawfully.             Many have

18    resided here for a long time.       Therefore, under Plyler,

19    petitioners have a constitutional right to Fifth Amendment

20    equal protection.     That distinguishes this case from Trump v.

21    Hawaii.

22               In Arlington Heights v. Metro Housing Development

23    Corp., the Supreme Court stated the test for determining

24    whether a facially neutral policy, such as President Trump's

25    Executive Order 13768, violates equal protection under the
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 7 of 60
                                                                              7




 1    Fifth Amendment.     The Supreme Court stated at 429 U.S. 265-66,

 2    To establish an equal protection claim, "plaintiffs must prove

 3    racially discriminatory intent or purpose," and that requires

 4    more than establishing only a disproportionate impact.           The

 5    Supreme Court went on to say, however, "When there is proof

 6    that a discriminatory purpose has been a motivating factor in

 7    the decision, judicial deference [to the President] is no

 8    longer justified."

 9               Importantly, the Supreme Court in Arlington Heights

10    clarified that the plaintiffs need not establish that the

11    "challenged action rested solely on racially discriminatory

12    purposes."    That's at page 265.     The Supreme Court wrote that,

13    "Rarely can it be said that a legislature or administrative

14    body operating under a broad mandate made a decision motivated

15    solely by a single concern, or even that a particular purpose

16    was the 'dominant' or 'primary' motive."         Rather, plaintiffs

17    need only demonstrate that an improper, discriminatory motive

18    constituted "a motivating factor in the decision."          That's at

19    265-66.    This determination involves "a sensitive inquiry into

20    such circumstantial and direct evidence of intent as may be

21    available."    More specifically, the Supreme Court explained

22    that such evidence may include:       "the impact of the official

23    action"; "the historical background of the decision;" "the

24    specific sequence of events leading up to the challenged

25    decision;" "departures from the normal procedural sequence;"
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 8 of 60
                                                                                 8




 1    and any "substantive departures . . .        particularly if the

 2    factors usually considered important by the decisionmaker

 3    strongly favor a decision contrary to the one reached;" the

 4    "legislative or administrative history," including

 5    "contemporary statements by members of the decisionmaking body,

 6    minutes of its meetings, or reports."

 7               Therefore, petitioners in the instant case need not

 8    allege that discrimination was the sole or primary purpose of

 9    Executive Order 13768 and the Department of Homeland Security's

10    removal policies following from that order.         Instead,

11    petitioners must only plausibly allege that discrimination was

12    one motivating factor.      The Executive Order 13768, "Enhancing

13    Public Safety in the Interior of the United States," issued on

14    January 25, 2017 states that "interior enforcement of our

15    Nation's immigration laws is critically important to the

16    national security and public safety of the United States.           Many

17    aliens who illegally enter the United States and those who

18    overstay or otherwise violate the terms of their visas present

19    a significant threat to national security and public safety."

20               For present purposes, the court accepts as true that

21    the Executive Order was motivated at least in part by a desire

22    to protect national security and public safety.

23               However, that is not the end of the inquiry.          Rather,

24    under Arlington Heights, petitioners have stated an equal

25    protection claim on which relief can be granted if they
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 9 of 60
                                                                             9




 1    plausibly allege that discrimination was another motivating

 2    factor.

 3               Petitioners' allegations concerning President Donald

 4    Trump's statements and policies allege a plausible claim that

 5    racial animus was one reason for the Executive Order.            As

 6    described earlier, under Arlington Heights, the court may

 7    consider "contemporary statements by members of the

 8    decisionmaking body," as well as the "historical background of

 9    the decision . . . particularly if it reveals a series of

10    official actions taken for invidious purposes."          That is

11    Arlington Heights at 267-68.

12               With regard to this case, during the 2016 Presidential

13    campaign, Mr. Trump allegedly referred to Mexican immigrants as

14    criminals and rapists.      This is alleged in paragraph 111 of the

15    Amended Complaint.     Since becoming President, he has questioned

16    why the United States could not have more immigrants from a

17    predominantly white country, Norway:        as he indicated he would

18    like less immigration from "shithole" countries such as Haiti,

19    El Salvador and African countries; and he has stated that

20    Haitians "all have AIDS."       These comments are "contemporary

21    statements" from the ultimate decisionmaker that support an

22    inference that a desire to remove racial minorities from the

23    United States was a motivation for issuance of the Executive

24    Order and related policies.

25               Similarly, animus can be inferred from other executive
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 10 of 60
                                                                          10




 1     decisions in the same general time period as the promulgation

 2     of the Executive Order and DHS's decision to prioritize

 3     final-order aliens for removal without regard to their

 4     participation in the provisional waiver process.         In

 5     particular, petitioners allege that President Trump rendered

 6     one million aliens unlawfully present in the United States by

 7     rescinding the Deferred Action For Children Arrivals, or DACA,

 8     program and limited opportunities to become citizens for Lawful

 9     Permanent Residents in the military.        This historical evidence

10     of policies that could reasonably be regarded as motivated by

11     racial animus contributes to making petitioners' equal

12     protection claim plausible.

13               Under Arlington Heights, a "substance departure" from

14     normal procedures, usual procedures, can also be construed as

15     evidence of racial animus.      Here, Executive Order 13768,

16     according to which DHS justifies its decision to circumvent the

17     provisional waiver process by arresting and detaining aliens at

18     the first step of that process, was issued less than five

19     months after DHA extended the provisional waiver process to

20     individuals with final orders of removal.        The arrests and

21     detentions of the named petitioners began only a year later.

22     That's in the Amended Complaint, paragraph 65-66, 82 and 91.

23     The plausibly alleged nullification of the provisional waiver

24     process that I found on May 3 so shortly after its creation

25     represents a sudden and substantial change of policy and
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 11 of 60
                                                                          11




 1     procedure, further supporting an inference of an invidious

 2     discriminatory motive for the Executive Order.

 3                 I note that in their Memorandum in Further Support of

 4     Their Motion to Dismiss, docket number 220 at pages 24-25,

 5     respondents in only one sentence assert that petitioners' equal

 6     protection claim "is nothing more than a selective enforcement

 7     claim."   This contention is not developed and is therefore

 8     deemed waived under the doctrine enunciated in Zaninno, 895 F.

 9     2d 1, 17.    In any event, the court finds that petitioners'

10     claim is not properly characterized as challenging selective

11     enforcement.    Unlike a selective enforcement claim, petitioners

12     are not contending that a particular enforcement action is

13     being applied to them but not to others who, except for their

14     national origin or race, are similarly-situated.         This

15     contrasts to Reno v. American-Arab Discrimination Committee,

16     525 U.S. 471, 491.     Therefore, petitioners have plausibly

17     alleged an equal protection claim on which relief can be

18     granted, and the motion to dismiss with regard to Count 3 is

19     being denied.

20                 Although not material to the outcome of the motion to

21     dismiss, which I've denied for the reasons I just stated, I

22     note that the instant case is distinguishable from Trump v.

23     Hawaii in another important respect.        In applying rational

24     basis review, the Supreme Court in Hawaii emphasized that the

25     President retained "broad discretion" under the Immigration and
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 12 of 60
                                                                           12




 1     Nationality Act to "suspend the entry of aliens into the United

 2     States."    That's at page 2408.     More specifically, the court

 3     stated, "by its terms, Section 1182(f) exudes deference to the

 4     President in every clause."      There, the court found that the

 5     President had "undoubtedly" fulfilled the sole requirements set

 6     forth in the statute:     that is, that the President find the

 7     entry of the covered aliens "would be detrimental to the

 8     interests of the United States."       The court rejected

 9     plaintiffs' "request for a searching inquiry into the

10     persuasiveness of the President's justifications" based on "the

11     broad statutory text and the deference traditionally accorded

12     the President in this sphere."

13                However, in contrast to the President's broad

14     statutory authority to issue Proclamation 9645, DHS's authority

15     to deport petitioners in the instant case is limited by statute

16     and regulation.     More specifically, although the INA grants the

17     executive the authority to remove aliens present unlawfully,

18     the INA and regulations issued pursuant to it impose limiting

19     requirements as well.     In particular, as this court has held,

20     DHS's failure to consider an alien's participation in the

21     provisional waiver process before instituting an enforcement

22     action would violate the Constitution and the INA by nullifying

23     the provisional waiver process itself.        The broad judicial

24     deference afforded in Hawaii based on the President's express

25     statutory authority to issue Proclamation 9645 is, therefore,
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 13 of 60
                                                                              13




 1     not justified in this case where the President's statutory

 2     authority to restrict access to the provisional waiver process

 3     for those eligible to pursue it either does not exist, or is at

 4     least more limited.     And I have in mind Youngstown Sheet and

 5     Tube Company v. Sawyer, 343 U.S. 579, 635-36.         There, Justice

 6     Jackson, Robert Jackson in 1952 wrote that "When the President

 7     acts pursuant to an express or implied authority of Congress,

 8     his authority is at its maximum, for it includes all that he

 9     possesses in his own right plus all that Congress can delegate.

10     In these circumstances, and in these circumstances only, may it

11     be said, for what it's worth," Justice Jackson said, "to

12     personify federal sovereignty."

13               Finally, the class petitioners seek to have certified

14     is correctly defined as it proposes it for the equal protection

15     claim.   It's the class I indicated on May 3 I would certify for

16     alleged violations of the Administrative Procedures Act and the

17     Immigration and Nationality Act.       That is, a class that is

18     defined as any citizen and his or her noncitizen spouse who has

19     a final order of removal and has not departed the U.S. under

20     that order; two, is the beneficiary of a pending or approved

21     I-130 petition for alien relative filed by the U.S. citizen

22     spouse; and, three, is not ineligible for a provisional waiver

23     under 8 C.F.R. Section 212.7(e)(4)(i) or (vi); and, fourth, is

24     within the jurisdiction of the Boston ICE-ERO field office

25     comprising Massachusetts, Rhode Island, Connecticut, Vermont,
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 14 of 60
                                                                               14




 1     New Hampshire, and Maine.

 2               Respondents argue that the proposed definition of the

 3     equal protection class is not appropriate because the class is

 4     not limited to individuals of a particular race or national

 5     origin.   However, all members of the proposed class are

 6     properly within the scope of the class as to Count 3 because

 7     they all have standing to challenge the allegedly

 8     discriminatory policy on equal protection grounds.

 9               In Craig v. Boren, the Supreme Court held that the

10     female had standing to assert a gender-based discrimination

11     claim that males between 18 and 20 had been denied equal

12     protection because she herself suffered an economic injury on

13     account of this policy.      Boren instructs that an individual

14     need not be part of the group against which a policy allegedly

15     discriminates to challenge it, as long as she suffers some

16     injury -- in Boren it was economic injury -- caused by the

17     allegedly discriminatory policy.

18               In the instant case, all members of the putative

19     class, even those not part of a racial or ethnic group that is

20     the subject of the alleged discriminatory animus motivating

21     Executive Order 13768, are nevertheless injured by it.           More

22     specifically, all putative class members are injured by DHS's

23     policy of ordering removal or detention of an alien solely

24     because she is subject to a final order of removal because each

25     faces a substantial risk of arrest, detention and/or removal
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 15 of 60
                                                                           15




 1     without consideration of their participation in the provisional

 2     waiver process.

 3               All class members, therefore, have standing to

 4     challenge the Executive Order in DHS's removal policies based

 5     on the Order.    Accordingly, they are all properly included

 6     within the scope of the class for purposes of the equal

 7     protection claim in Count 3.

 8               With regard to the motion to dismiss the due process

 9     claim, that is Count 2, I've previously denied the motion to

10     dismiss the full claim.      The remaining issue is the scope of

11     the due process class.      That is determined by when the liberty

12     interest I found in my September 2018 memorandum and order

13     vests.   I now find that that liberty interest is created or

14     vests when the alien has an approved I-130 and a conditionally

15     approved I-212 as the respondents have argued for the purpose

16     of this vesting issue.

17               As this court recognized in its September 21, 2018

18     memorandum and order, 334 F. Supp. 3d at 386, in order to have

19     a due process interest in a certain benefit arising from

20     regulations, the regulations must create a "legitimate claim of

21     entitlement" to it, as the Supreme Court said in Kentucky

22     Department of Corrections, 490 U.S. 454 at 460.         The court

23     continues to find that the Kentucky Department of Corrections

24     case provides the correct framework for analysis for cases

25     involving due process interests in immigration relief, contrary
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 16 of 60
                                                                           16




 1     to petitioners' assertion that the decision in Kentucky

 2     Department of Corrections should be limited to prison cases.

 3               The language of a regulation, in particular "mandatory

 4     language," including "specific directives to the decisionmaker

 5     if the regulations' substantive predicates are present, a

 6     particular outcome must follow," continues to be the principal,

 7     if not essential, indicator of whether the regulations create a

 8     "legitimate claim of entitlement."       That's discussed in

 9     Kentucky Department of Corrections at 461-63, and also in cases

10     such as Town of Castle Rock, 545 U.S. at 757-58, and Aguilar,

11     700 F. 3d 1238 at 1244.

12               As this court recognized in the September 2018

13     decision, the language of the provisional waiver regulations

14     establish a right to receive an answer concerning a provisional

15     waiver, an I-601A, in the United States.        I discuss this in

16     Jimenez, 334 F. Supp. 3d at 387-89.       However, there is no

17     language in the statute or regulations governing the I-130 or

18     the I-212 or in the I-601A form establishing a right to receive

19     an answer regarding an I-130 or an I-212 while the alien is in

20     the United States.     Instead, petitioners continue to argue that

21     the "design and purpose" of the I-601A regulation was to create

22     a single process for relief and that it would be "absurd" to

23     interpret the regulations as allowing ICE to remove individuals

24     at the outset of that process.       However, while the existence of

25     a process relief -- I'm sorry -- while the existence of a
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 17 of 60
                                                                          17




 1     process for relief supplies the basis for the plausible APA and

 2     INA claims that the court has previously found are adequately

 3     alleged, the due process/legitimate entitlement case law does

 4     not support its application to petitioners' due process claim.

 5               The Kentucky Department of Corrections line of cases

 6     continues to instead emphasize the importance of the language

 7     of the regulations.     Supreme Court and First Circuit case law

 8     also indicate that a "legitimate claim of entitlement" does not

 9     "vest" until an individual is eligible to apply for and receive

10     the relief sought.     I have in mind American Manufacturers

11     Mutual Insurance Company, 526 U.S. 40, 60-61 and Martel v.

12     Fridovich, 14 F. 3d 1, 2.      It is particularly evident in the

13     line of First Circuit immigration cases concerning

14     retroactivity, upon which the parties rely.         Those cases

15     include Santana, 731 F. 3d at 60, Goncalves, 144 F. 3d at 114,

16     Arevalo, 344 F. 3d 1, 7.      In the instant case, an individual is

17     not eligible to apply for a provisional waiver, an I-601A,

18     until he or she has obtained an approved I-130 and a

19     conditionally-approved I-212 form.       Accordingly, the right does

20     not vest until those applications have been adjudicated.

21               I will add that in the oral argument on May 3, 2019,

22     petitioners contended that INS v. St. Cyr indicates that

23     individuals who have submitted I-130 forms have a vested

24     interest in a provisional waiver.       St. Cyr is 121 Supreme Court

25     2271.   In particular, petitioners claim that St. Cyr precludes
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 18 of 60
                                                                             18




 1     interpreting the First Circuit decisions in Santana, Arevalo

 2     and Goncalves as indicating that an individual must be eligible

 3     for the relief sought to have a vested interest in the relief.

 4     However, St. Cyr does not alter my analysis with regard to

 5     Count 2 and when the liberty interest is created.

 6               It is true that St. Cyr would have needed to

 7     eventually be in removal proceedings to apply for Section

 8     212(c) relief.    Nevertheless, for the purposes of determining

 9     whether he had a vested right, the court regarded St. Cyr as

10     "eligible" at the time of his guilty plea.         The court stated

11     that an alien would have a vested interest if he, "would have

12     been eligible for Section 212(c) relief at the time of their

13     plea," or of his plea.      That's at 2293.    The fact that St. Cyr

14     was not yet in removal proceedings did not lead the Supreme

15     Court to deem him not "eligible," at least for the purpose of

16     ascertaining his vested interest.       The court, in effect,

17     treated placement in removal proceedings as concerning the

18     practical availability of relief in the future, but not

19     eligibility for it.

20               Indeed, other language in the decision suggests that

21     the distinction between subject to deportation and being "in"

22     deportation proceedings was not material to the eligibility

23     determination.    The court wrote:     "two most important legal

24     consequences ensued from respondent's entry of a guilty plea in

25     March 1996:    (1) He became subject to deportation, and, (2) he
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 19 of 60
                                                                            19




 1     became eligible for a discretionary waiver of that deportation

 2     under the prevailing interpretation of Section 212(c)."          That's

 3     in St. Cyr at 2287.     As this quotation indicates, St. Cyr

 4     became "eligible" for 212(c) relief -- and therefore had a

 5     vested interest in it -- by becoming subject to deportation.

 6               Thus, the Supreme Court's reasoning in St. Cyr does

 7     not persuade this court that an individual not yet eligible to

 8     obtain, or apply for, a particular form of immigration relief

 9     can nevertheless have a due process interest in that relief.

10               So that's the ruling on the second point.

11               As I said, I'm reserving judgment on whether a citizen

12     spouse has a liberty interest in remaining in the United States

13     with his or her alien spouse and therefore a right to due

14     process before the alien spouse is removed.         On May 3, at pages

15     53 to 4 of the transcript, draft transcript, the parties agreed

16     that in view of my other rulings on the motion to dismiss

17     issues, this question has no practical effect.

18               As I indicated earlier, in view of the fact that this

19     issue was left open by the Supreme Court in Kerry v. Din, it

20     might be clarified by the Supreme Court or the First Circuit

21     during the pendency of this case.       I find it's most appropriate

22     to defer deciding the issue.

23               I think the remaining issue before class certification

24     is whether the court has subject matter jurisdiction over the

25     claims of individuals ordered removed after August 29, 2016.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 20 of 60
                                                                             20




 1               Generally speaking, the court has the authority to

 2     revise any ruling before final judgment and to revise decisions

 3     concerning class definition as well.        I find now that the court

 4     does have subject matter jurisdiction over aliens with final

 5     orders of removal issued after August 29, 2016.         However, if

 6     there is jurisprudence that emerges during the pendency of this

 7     case on this issue that you think might be material to the

 8     analysis, might either reinforce my decision or prompt me to

 9     revise it, you're specifically directed to bring that authority

10     to my attention.

11               However, with regard to this issue, respondents claim

12     that the court does not have subject matter jurisdiction over

13     the claims of class members ordered removed after the

14     Department of Homeland Security expanded the provisional waiver

15     process to persons with final orders of removal on August 29,

16     2016.   More specifically, respondents contend that because this

17     subset of individuals could have raised their legal and

18     constitutional claim in their initial removal proceedings with

19     review in the Court of Appeals under 8 USC Section

20     1252(a)(2(D), they had an adequate substitute for habeas corpus

21     and therefore this court cannot exercise subject matter

22     jurisdiction over their claims as a result of the Suspension

23     Clause of the Constitution.      The court does not find this

24     contention to be meritorious.

25               It is true that unlike the rest of the petitioners in
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 21 of 60
                                                                              21




 1     this case, the subset ordered removed after August 29, 2016

 2     were not prevented from seeking review in the Court of Appeals

 3     of their final orders of removal on the basis that it was too

 4     late to file a motion to reopen.       However, in the September 21,

 5     2018 memorandum and order in this case, the court held that

 6     petitioners would not be unable to adequately raise their claim

 7     in the Court of Appeals for a separate and independent reason.

 8     In particular, their claims did not challenge the validity of

 9     their removal orders, and I should have said I think that

10     petitioners would not have been able to adequately raise their

11     claims in the Court of Appeals.

12               As I wrote in September 2018, "In any event

13     petitioners' claims would not be subject to judicial review in

14     the First Circuit under Section 1252(a)(1) of their final

15     orders of removal or their motions to reopen them."          I cited

16     St. Cyr at 313.     "Judicial review of a final order by a Court

17     of Appeals," I wrote, "includes all matters on which the

18     validity of the final order is contingent," and I cited cases.

19               As indicated earlier, petitioners do not challenge the

20     validity of their orders of removal or any decision on which

21     they are contingent.     Rather, they only challenge ICE's

22     decision on behalf of DHS to enforce the order while they are

23     pursuing provisional waivers.       Just as with all the other

24     members of the putative class, the subset of class members

25     ordered removed after August 29, 2016 are only challenging
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 22 of 60
                                                                                  22




 1     ICE's decision on behalf of DHS to enforce the order while they

 2     are pursuing provisional waivers.       The subset's constitutional

 3     and legal claims therefore do not go to the validity of their

 4     removal orders.     Accordingly, in the circumstances of this

 5     case, the Court of Appeals could not have served as an adequate

 6     substitute for the subset's claims through the exercise of

 7     jurisdiction under 8 United States Code Section 125(a)(2)(D).

 8     I wrote about that in Jimenez, 334 F. Supp. 3d at 385.           I was

 9     quoting or referencing the Supreme Court's decision in St. Cyr,

10     433 U.S. at 314 and 381.      As a result, the Suspension Clause is

11     implicated because there is not an adequate substitute that

12     would have allowed for a stay of removal.        Therefore the court

13     has subject matter jurisdiction over the putative class members

14     ordered removed after August 29, 2016.

15               All right.    So with regard -- I think that brings us

16     to class certification.      I haven't understood that there was

17     any dispute about the propriety of certifying a class.           The

18     dispute was on what the definition of the class should be.             And

19     I think I've decided the issues necessary to define the class.

20     But do the parties agree with that or have a different view?

21               MS. LARAKERS:     Your Honor, we did have a different

22     view under the -- specifically under the due process claim.

23               THE COURT:    Yeah, the due process class -- okay.           I

24     said I decided all the issues but I didn't say what the class

25     was.   I think there has to be a subclass for the due process
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 23 of 60
                                                                           23




 1     claim that's narrower than the class on the other claims.         And

 2     on the due process claim, it will be limited to individuals who

 3     have conditionally approved I-212s.       Is that your position?

 4               MS. LARAKERS:     Yes.   There were other points in my

 5     briefing about whether even individuals in that proposed class

 6     would be entitled to the same relief that petitioners seek.        I

 7     understand that that argument is diminished if the relief is

 8     only consideration.     However, because petitioners seek much

 9     broader relief than consideration, then it certainly -- then

10     our position is that that class can't even be certified for

11     purposes of the relief that they seek, which is much broader

12     than consideration.

13               THE COURT:    How do the petitioners respond to that?

14               MS. LAFAILLE:     Your Honor, I do think that Your

15     Honor's resolution of the scope issues resolves really all the

16     disputed issues with regards to class certification.

17               With regards to Mrs. Larakers's claim that the

18     relief -- it's not apparent to me right now that the relief we

19     seek under any claim is distinct.       You know, some of these

20     issues of course may be fleshed out when, after discovery, we

21     can hone exactly what we think the appropriate relief is.         But

22     it's not the case that what we seek is vastly different than

23     consideration.    You know, I think the question is how to ensure

24     that consideration is adequate and what are the remedies that

25     are necessary to do so.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 24 of 60
                                                                          24




 1                 THE COURT:   And going back to my -- let me have the

 2     discovery file.     I addressed this in my December 7, 2018 order.

 3     The class is being certified for the purpose of declaratory

 4     relief.    I left open the question whether there could be

 5     class-wide injunctive relief.       And if we get to the point where

 6     the petitioners on some or all claims are entitled to be or

 7     found to be entitled to some form of declaratory relief, you

 8     know, exactly what the declaratory judgment would be -- in

 9     fact, I'm going to talk to you about that in the context of the

10     discovery disputes -- will be an issue that needs to be

11     resolved.    But I don't think that it's necessary to or

12     appropriate to decide that question now.

13                 With regard to the Administrative Procedure Act, the

14     Immigration and Nationality Act and equal protection claims, as

15     I said on May 3, I believe, I'm certifying a class defined as

16     follows:    Any United States citizen and his or her noncitizen

17     spouse who has:     one, a final order of removal and has not

18     departed the U.S. under that order; two, is the beneficiary of

19     a pending or approved I-130 petition for alien relative filed

20     by a United States citizen spouse; 3, is not ineligible for a

21     provisional waiver under 8 C.F.R. Section 212.7(e)(4)(i) or

22     (vi) -- that's (4)(1) or (6); and, four, is within the

23     jurisdiction of Boston ICE, the Boston ICE-ERO field office,

24     which is comprised of Massachusetts, Rhode Island, Connecticut,

25     Vermont, New Hampshire and Maine.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 25 of 60
                                                                           25




 1               With regard to the due process subclass, in that

 2     subclass are only aliens who meet the other criteria and have

 3     an approved I-130 and a conditionally approved I-212.

 4               Okay.   And as I said earlier, and may have said twice,

 5     I'm reserving judgment on the question of whether a citizen

 6     spouse has a liberty interest in remaining in the U.S. with his

 7     or her alien spouse and therefore a right to due process before

 8     the alien spouse is removed.      The Supreme Court didn't decide

 9     that issue in Kerry v. Din.      There's no First Circuit decision.

10     It has no practical effect for the progress of this case, and I

11     think -- I'll hope for guidance from the Supreme Court or the

12     First Circuit before deciding the merits of that claim.

13               Now -- what?

14               MS. LARAKERS:     I apologize, Your Honor.     I think there

15     is one remaining issue with regard to class certification, and

16     that's on the detention claims which we dealt with at the

17     beginning of this case.

18               As I understand, they have a detention-related

19     procedural due process claim and detention-related claim for

20     the violation of the regulations.       So I think that there would

21     have to at least be a separate class for the detention claims.

22               THE COURT:    Defined how?

23               MS. LARAKERS:     Your Honor, certainly not defined as

24     the way they put it here because the claims -- for example,

25     even as this court held last year, the Post-Order Custody
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 26 of 60
                                                                           26




 1     Review regulations are applicable to people who are detained,

 2     post-order detention detained under 1231(a)(6), which is what

 3     we've been calling the discretionary detention and not

 4     mandatory detention, which is under 1231(a)(1), which says that

 5     the Attorney General shall detain an alien during the first 90

 6     days of the removal period.      Their class isn't defined whether,

 7     you know --

 8               THE COURT:    This is going back.     I don't think any of

 9     the named petitioners were detained within 90 days.

10               MS. LARAKERS:     Right, Your Honor.     But there are

11     certainly some who could be.

12               THE COURT:    I understood that it was the petitioners'

13     position that this didn't have to be decided now.

14               MS. LAFAILLE:     That's right, Your Honor.

15               THE COURT:    Why?

16               MS. LAFAILLE:     Your Honor, we do think that the

17     detention claims are class-wide because this is conduct that

18     every class member is at risk of being subject to.

19               THE COURT:    You need to raise your voice or speak into

20     the microphone.

21               MS. LAFAILLE:     Apologies, Your Honor.     We don't think

22     that it needs to be decided right now, for practical purposes.

23     We started this case at a time when the government was

24     attempting to detain and remove most of our clients.

25     Certainly.    You know, where this case goes, the remedy with
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 27 of 60
                                                                            27




 1     regards to removal will of course impact how frequently the

 2     government is going to be detaining people and what the

 3     necessary remedies, if any, might be with regards to detention.

 4     So I think it might be appropriate to leave for later in the

 5     case and to assess then whether there are any remedies being

 6     sought with regards to detention and how to treat the class

 7     certification issues in that regard.

 8                 MS. LARAKERS:   So Your Honor, we would obviously

 9     prefer that it be decided now.       We think it's a very easy issue

10     for the court to decide class certification on that count.

11     Because I think it's very clear, looking back at your court's

12     order, perhaps what the court may perceive that class to be.

13                 THE COURT:   Where did you address this in your briefs?

14                 MS. LARAKERS:   I can pull that up for you.

15                 THE COURT:   Anyway.   Just go ahead.

16                 MS. LARAKERS:   So -- and I think it may have practical

17     purposes.    And the last thing I'm sure we all want to do is be

18     back here arguing the same motion later.        It could have

19     practical purposes, specifically I think in discovery when we

20     look at the due process claim.       Your Honor, along with saying

21     that it's a violation --

22                 THE COURT:   When do you think -- how do you think the

23     class should be defined?      I don't think there's a dispute that

24     the Rule 23 criteria for defining a class are satisfied, so now

25     we're talking about definition.       What definition do you
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 28 of 60
                                                                                 28




 1     advocate?

 2                 MS. LARAKERS:    So it would have to be at least limited

 3     to people who are in 1231(a)(6) detention, that discretionary

 4     detention portion.       So it would have to -- the class would have

 5     to look like the petitioners -- the fact pattern from the named

 6     petitioners in this case.      So it would have to be people whose

 7     removal period has run for purposes of the Post-Order Custody

 8     Review regulations.

 9                 THE COURT:    But what I didn't decide is whether the

10     removal period ran before any of them were detained.             What I

11     found, as I recall, is even on the government's argued

12     position, which I don't think is the way ICE was construing it,

13     my sense is that, until the litigation in this case, people in

14     this regional office had no idea there were any regulations

15     that they had to follow.      But this actually goes to another

16     point that I was going to raise next.

17                 Let's just pause for a minute because -- I'm

18     certifying this class under Rule 23(b)(2).         And under Rule

19     23(c)(3)(ii)(A), giving notice to the class is discretionary.

20     Now, neither party has said anything to me about giving notice.

21     You seem to assume that it's not necessary to give necessary or

22     appropriate to give notice to the members of the class.            Is

23     that the petitioners' position?

24                 MS. LAFAILLE:    Your Honor, I think it might be useful

25     for us to discuss that with the government and perhaps get back
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 29 of 60
                                                                              29




 1     to the court.

 2               MS. LARAKERS:     Your Honor, this is a non-opt-out

 3     class, so regardless of notice to the class, the relief is

 4     going to apply to the class as a whole.        There's not a class

 5     member that can opt out of the relief.        That specific rule

 6     you're referring to I think is, you know, very important in

 7     cases where, you know, obviously there's a mandatory rule about

 8     opting out in those cases as well.       But I think particularly in

 9     this type of Rule 23(b)(2) class which concerns constitutional

10     issues, I don't think notice to the class would necessarily --

11     we can talk to petitioners, and maybe --

12               THE COURT:    Well, but I'm trying to figure out perhaps

13     why I should decide this issue, and conceivably, for example,

14     it could affect discovery.      But I also -- and along those

15     lines, this is something I've commended, continue to commend if

16     it's going to continue.      Are the parties assuming that ICE will

17     continue to provide the monthly reports to the petitioners that

18     it has been providing?

19               MS. LARAKERS:     Your Honor, we assume that that is a

20     provision that we've agreed to as parties in exchange for

21     staying the preliminary injunction motion.         So as long as the

22     preliminary injunction is stayed, we understood the court to

23     order that reporting being given to the petitioners.

24               THE COURT:    Is that petitioners' understanding?

25               MS. LAFAILLE:     Yes, Your Honor.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 30 of 60
                                                                               30




 1               THE COURT:    All right.    So your intention is to

 2     continue that reporting, and I think that's positive.            And will

 3     that reporting assist the petitioners in knowing whether they

 4     think a class member is being, in their view, unlawfully

 5     removed and give you sufficient notice and give the class

 6     members sufficient notice to try to seek judicial relief?

 7               MS. LAFAILLE:     Your Honor, unfortunately at this time,

 8     no.   The reporting that we asked for when the government was in

 9     a shutdown was more robust.      And it would have -- we asked and

10     we have asked again for the government to give us, to identify

11     when it detains a class member or to identify when it makes a

12     decision on a stay of removal involving a class member.           The

13     reporting we're getting is very useful, but it covers a limited

14     interaction, which is the interaction of people who are

15     checking in with ICE on orders of supervision.         So it's useful,

16     but unfortunately it's not a complete picture.

17               MS. LARAKERS:     Your Honor, we believe that that

18     reporting is appropriate for practical reasons as well because

19     it shows the people who are people -- generally people who are

20     checking in aren't being selected for removal for other

21     reasons, such as criminal history.       So it gives the petitioners

22     a good snapshot of a person without criminal history coming

23     into ICE and how ICE is making those decisions.         If a person

24     is -- practically speaking, as I understand, if a class member

25     is being detained outside of the pool of people who were
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 31 of 60
                                                                              31




 1     checking in, it's because there's another reason why ICE may

 2     want to remove them, for example, if they have criminal

 3     history.    So it gives the petitioners a snapshot of who have

 4     facts that are similar to the named petitioners in this case.

 5     So that's why we believed it was appropriate in scope,

 6     practically speaking.

 7                MS. LAFAILLE:    And what Ms. Larakers just said about

 8     the ways that ICE is limiting itself to people with perhaps

 9     criminal convictions, that's precisely the kind of thing we

10     would like to be able to verify by getting the slightly more

11     robust reporting that we've requested.

12                THE COURT:   I mean, I had this under -- I think there

13     are things you're going to need to confer on, and this is going

14     to need to be one of them.      There are a lot of complicated

15     issues in this case, and I try to get deeply into them.          And

16     this one really is not teed up for me in the sense of being

17     briefed, but part of what the respondents are looking for is

18     some time after this to confer.

19                But in terms of on the agenda to confer after today

20     are, one, notice to the class.       And I just looked at this

21     quickly, but it's a (b)(2) class and Rule 23(c)(2)(A), it says,

22     "For a (b)(1) or (b)(2) class, for any class certified under

23     Rule 23(b)(1) or (2), the court may direct appropriate notice

24     to the class."

25                And I mean, this is just sort of an almost intuitive
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 32 of 60
                                                                                32




 1     observation.    If the respondents are giving the petitioners

 2     sufficient information so the petitioners who, now their class

 3     counsel -- I don't know if I have to appoint you as class

 4     counsel.    I guess not.    It's not a securities case.      But if

 5     they have sufficient notice to know whether they think in a

 6     case of an individual alien who's in the class the removal --

 7     well, if the individual alien and that alien is in the class

 8     and they want to seek some judicial relief, if they know

 9     enough, then it may not be necessary or appropriate.             It's not

10     legally required, but it may not be appropriate to give notice

11     to the class because, you know, their interests will be

12     protected.

13                If the petitioners don't have sufficient information

14     and have to rely -- maybe the class member should be told

15     you're in this class, and, you know, the case is seeking to

16     assure that you're allowed to pursue the provisional waiver

17     process or to have it considered; and if you think it's not

18     being considered, you can contact your lawyers, and they can go

19     to the judge.    So to me, at the moment, these things seem to be

20     related.

21                MS. LARAKERS:    Your Honor, we think it would be good

22     for us to confer about that and then report back to you.            At

23     this point in time I can say that, you know, any sort of notice

24     to the class, to the entire class would be burdensome if it's

25     not at least limited to people who ICE has interactions with
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 33 of 60
                                                                              33




 1     right now.    Because there are many people who are conceivably

 2     going through the I-130, the I-212, the I-601A process who

 3     aren't checking in with ICE and who isn't on I guess ICE's

 4     radar.

 5               And after speaking with my client, you know, it's been

 6     very clear that to narrow those people down who ICE does not

 7     already have regular contact with would be very difficult

 8     because it requires, you know, searching through USCIS

 9     databases and cross-checking lists with ICE and determining

10     from perhaps individual A Files where people filed their

11     applications.    So I think we will absolutely confer on it and

12     report back, but those are our thoughts right now and how that

13     class notice would have to be limited, if any is given.          But

14     after we see their reasons for having the class notice, then we

15     would be able to more fully respond.

16               THE COURT:    I don't think the petitioners are

17     advocating class notice.      At this point I'm something of a

18     steward for the class.      I am, I have a fiduciary responsibility

19     to the class.    And I mean, in this case I don't think the

20     petitioners want to prompt more interactions between ICE and

21     class members who are not now having any interactions.           But

22     this is just something that hasn't been focused on by the

23     parties, apparently, as well as by the court, so this is on the

24     an agenda to be discussed.      But I think if I had to give notice

25     to the class or I decided to give notice to the class, then
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 34 of 60
                                                                            34




 1     there might be a more urgent reason to define the potential

 2     class now, who gets notice.      If I'm satisfied that it's not

 3     necessary or appropriate to give notice to the class, then the

 4     petitioners' proposal might be fine.

 5               MS. LARAKERS:     And Your Honor, if I may briefly refine

 6     what I said earlier.     I don't think the parties have -- I don't

 7     think there's any dispute under what specific detention statute

 8     the Post-Order Custody Review regulations apply to.          There is a

 9     separate question, as Your Honor pointed out, about when that

10     clock begins for purposes of the Post-Order Custody Review, but

11     there is no dispute that I could, you know, recognize in

12     briefing about whether people are detained under 1231(a)(6).

13     Because, as we I think conceded in our briefing, their removal

14     periods for the purposes of the detention statute, which is

15     1231(a)(1), mandatory detention or 1231(a)(6) permissive

16     discretionary detention had run.

17               What was the -- the only thing in dispute, which would

18     be handled at the merits stage, is when that POCR clock begins.

19     But that does not affect the scope of the class, so you

20     wouldn't need to decide that issue.

21               THE COURT:    They could have -- well, I haven't gone

22     back and studied what I said and wrote a year ago, but it could

23     because it may be that you have no authority to detain anybody

24     after that 90 days.     And whatever it is, if you have the

25     authority to detain what I know I left open -- I found that
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 35 of 60
                                                                                  35




 1     even on the government's argument about the meaning of the

 2     regulations is if, you know, the clock starting running when

 3     somebody was found, the regulations were being violated, there

 4     may well be a requirement that you give a detention review much

 5     earlier than six months.

 6               MS. LARAKERS:     Yes, and the class that we say it must

 7     at least be limited to would be consistent with that relief.

 8     We're only saying that the class would be limited to people who

 9     are detained under 1231(a)(6), which is people who, generally

10     speaking, 90 days has passed since the entry of their removal

11     order.

12               And I think -- you know, I can't speak for

13     petitioners, but I don't remember that specific point being

14     disputed since all the named petitioners have had their removal

15     orders run a long time ago, and also I will recognize that the

16     people in this proposed class, it's very likely that there will

17     be much more of them who look like the named petitioners who

18     are in 1231(a)(6) detention.      But the possibility that there

19     may be people in that mandatory detention period is what makes

20     the difference and why I had to bring it up.

21               THE COURT:    All right.    Well, I haven't focused on

22     that, but you're going to need to confer about this.             I might

23     be wrong, but at the moment I see some relationship between

24     notice and defining a class for detention purposes, which

25     petitioners think is not necessary.       We do have a lot to do.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 36 of 60
                                                                           36




 1               Now, with regard to conferring, you did tell me again

 2     as recently as May 3, it was in your earlier reports, that once

 3     I decide the motion to dismiss, you would renew, maybe

 4     particularly if I ordered you but I didn't have to order you,

 5     your efforts to see if you can reach some agreement to resolve

 6     the whole case.     And I think things are in a better position

 7     than they were a year ago, and it's in part because, you know,

 8     you've fought hard over what you should fight hard about and

 9     have reached some agreements, too.

10               So are the parties still willing, now that you know

11     what I've decided on the motion to dismiss, to go back and try

12     to see if you can resolve all or a good part of this case?

13               MS. LAFAILLE:     Yes, Your Honor.

14               MS. LARAKERS:     Yes, Your Honor.

15               THE COURT:    Okay.   All right.

16               MS. LAFAILLE:     Your Honor, could I just interject

17     something about the named representatives.         I was going to say

18     something else about notice, class notice, which I'll skip.

19     But the petitioners are not at this time seeking to have Lilian

20     Calderon and Luis Gordillo appointed as class representatives

21     because they've left of the United States for consular

22     processing.

23               THE COURT:    There are two of them?      I only remembered

24     one.

25               MS. LAFAILLE:     Luis, Mr. Gordillo is Lilian's husband.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 37 of 60
                                                                                  37




 1                 THE COURT:   Mr. Calderon?

 2                 MS. LAFAILLE:   Yes.   Mr. Gordillo.    Although they

 3     could be class representatives, given that there are four other

 4     couples --

 5                 THE COURT:   Well, maybe they could or maybe they

 6     couldn't.    They might be atypical.     We discussed this a little

 7     last time maybe in the lobby.       All right.   So the named

 8     plaintiff's class representatives are who?

 9                 MS. LAFAILLE:   So it's the four remaining couples

10     which is Amy Chen and Deng Gao, Oscar and Salina Rivas, Sandro

11     De Souza and Carmen Sanchez, who I can also address in a

12     moment, and Lucimar De Souza and Sergio Francisco.

13                 THE COURT:   All right.

14                 MS. LAFAILLE:   I did also want to highlight something

15     about Mr. De Souza.      He is with the government's -- with the

16     government's agreement, after some discussions that arose from

17     this case, the government has filed a motion to reopen his

18     immigration proceedings, which we expect will be granted any

19     day.   It's been taking a few months, but we expect that to be

20     granted.    So I leave that to the court's discretion.           He's in

21     the proposed class right now, but he may fall out of it any

22     day.

23                 THE COURT:   Okay.   So the implication of that is

24     should he be a class representative because he might soon not

25     be, correct?
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 38 of 60
                                                                                38




 1                MS. LAFAILLE:    Correct, Your Honor.

 2                THE COURT:   Well, what do you propose?

 3                MS. LAFAILLE:    Your Honor, we don't have a strong

 4     feeling.    I think it would be fine for him to be a class

 5     representative, recognizing that, you know, his situation may

 6     be changing.

 7                THE COURT:   And then if it changes, you would move to

 8     have him removed as a class representative?

 9                MS. LAFAILLE:    We could certainly do that, Your Honor.

10                THE COURT:   I think we'll leave it that way.         If it

11     gets to the point -- because I think what you're communicating

12     to me, if I understand it right, is at the moment he's in the

13     class and he's typical of the other class members.          But if his

14     proceedings are reopened, at a minimum he won't be typical and

15     maybe he won't be in the class?

16                MS. LAFAILLE:    Correct, Your Honor.

17                THE COURT:   Do you have any idea when there's likely

18     to be a decision on reopening?

19                MS. LAFAILLE:    I would have thought it would have

20     happened already.     The motion has been pending since November.

21                THE COURT:   It's a joint motion?

22                MS. LAFAILLE:    Yes, Your Honor.

23                THE COURT:   All right.    I'm not appointing Mr. De

24     Souza as a class representative.       But if your predictions don't

25     prove to be prophetic and his case is not reopened, you can
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 39 of 60
                                                                              39




 1     move to have him added as a class representative.          Okay?

 2               MS. LAFAILLE:     Yes.   Thank you, Your Honor.

 3               THE COURT:    All right.    I've looked at the discovery

 4     issues, and I think it would be helpful if you give me an

 5     overview of them and if I give you some guidance, but I don't

 6     have the sense that the discovery disputes can be resolved or

 7     all resolved today.     What's the overview of the -- actually,

 8     hold on just a second.

 9               Do you want to give me an overview on discovery?

10               MS. CANTIN:    Good afternoon, Your Honor.       So the main

11     overview is that for the last five months the parties have been

12     trying, consistent with this court's orders, to work in good

13     faith to move forward with discovery.        But the bottom line is,

14     notwithstanding our best efforts, the government refuses to

15     produce a single additional document beyond what Your Honor

16     ordered last summer.

17               We had hoped that, given what transpired at the May 3

18     rulings, that Your Honor's rulings would have signaled to the

19     government that this case is proceeding and that discovery

20     would be inevitable.     Unfortunately, it appears that, absent an

21     order from Your Honor and this court, the government does not

22     intend to produce anything or to engage in discovery.            And

23     while we have no doubt that respondents' counsel is in good

24     faith trying to move this case forward, it's really become

25     clear that their client respondents will not engage absent a
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 40 of 60
                                                                             40




 1     court order from Your Honor that discovery is open in this

 2     case.   And given that this court order is the gating item for

 3     this case to move forward, petitioners may request today that

 4     Your Honor issue an order for discovery to begin.

 5               THE COURT:    All right.    Actually I didn't understand

 6     that it was the respondents' view -- so if discovery begins,

 7     you're not asking me to order any particular discovery where

 8     there's a dispute.     You're just asking me to say it's time for

 9     discovery to begin?

10               MS. CANTIN:    Yes.   As we understand it, there are two

11     issues.   The main issue right now is currently we understand

12     that discovery is not open, and because that order is in place,

13     the government refuses to engage.

14               THE COURT:    Well, yeah, I did stay discovery.        That's

15     why I thought your motion to compel was premature.          But now

16     I've ruled on the motion to dismiss.        The case is going to go

17     on.   We'll have discovery.     I'll listen to the government, but,

18     you know, I know the government says it's limited to the record

19     as a typical APA case.      However, my present view -- see if this

20     is helpful guidance -- is, first of all, the APA is only one of

21     the I think four remaining claims.       There's an INA claim.     The

22     government views that as the same as the APA claim at the

23     moment.   I don't.    But even aside from that, there's the equal

24     protection claim.     So discovery on the equal protection claim

25     for the class, which is defined as the petitioners proposed it,
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 41 of 60
                                                                               41




 1     it's time to get on with that.       And I think that's, as far as I

 2     know, the same discovery you would want for the APA claim and

 3     the INA claim as well.

 4                I also think that the usual rule about review of a

 5     record concerning the APA -- in an APA case is not the right

 6     principle here.     The APA claim is that the regulations, the

 7     plausible APA claim is that the regulations were repealed

 8     without going through the Administrative Procedure Act.          It's

 9     not that -- and that that is arbitrary and capricious.           So then

10     the petitioners would have to have discovery relevant to

11     whether the respondents were regularly failing or are regularly

12     failing to consider -- this is something I want to get into

13     sharper focus -- the provisional waiver regulations and

14     requirements in ordering people with final orders of removal to

15     depart the United States.      Is that helpful from the

16     petitioners' perspective?

17                MS. CANTIN:    That is helpful.    And if we can

18     anticipate, Your Honor, that discovery is beginning, that is

19     very helpful to the parties to be able to move this case

20     forward.

21                THE COURT:    And then you'd need to confer to see what

22     discovery you agree on and what you disagree on.         But here.

23     Let me hear from the respondents.

24                MR. WEILAND:   Yes, Your Honor.     I would like actually

25     an opportunity to be heard because I think there's more nuance
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 42 of 60
                                                                             42




 1     to our assertion of filing a certified administrative record

 2     than we've previously been able to discuss.         And we have

 3     appreciated the way the court has unpacked this case

 4     methodically, and I think addressing the APA, INA, EPE claims

 5     in the same sort of fashion would benefit from what we propose.

 6               It is my clients' position that they intend to submit

 7     a certified administrative record addressing the 2016

 8     regulatory change and that that regulation will show one of two

 9     things:   Either the petitioners' position about when and what

10     penumbra of rights was created when the regulation was

11     promulgated was considered by DHS in a notice and comment in

12     compliance with 5 U.S.C. 553 and either rejected such that

13     ICE's actions haven't been contrary to anything within the

14     regulation or adopted by DHS, at which point in time the court

15     would have the factual basis it needs to rule on the regulatory

16     review on the rule-making claim.

17               THE COURT:    Here, I understand the argument in the way

18     that I view the petitioners' position and the rulings that I've

19     made.   They don't argue that the 2016 regulations didn't result

20     from a process that complied with the APA.         They argue that

21     they're not being followed or they weren't being followed.           And

22     this may relate to the scope of discovery, that they at least

23     weren't being followed, and it seems to me that the record that

24     you're describing would be relevant, it would be discoverable

25     and possibly helpful to you if it provides a basis for saying
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 43 of 60
                                                                              43




 1     ICE wasn't required to consider the regulations, which I doubt

 2     will be the case.     But we'll see what it says.      And I mean, I

 3     have seen some of what it says and wrote about it last year.

 4     But I don't think that that would be sufficient, unless I were

 5     to bifurcate discovery, and I don't think that's a good idea at

 6     the moment.

 7               MR. WEILAND:    Yes, Your Honor.     And I concur with you

 8     mostly, in that I don't think the petitioners are raising a

 9     challenge to how the 2016 regulation was promulgated, whether

10     or not it complied with 5 U.S.C. 553.

11               What my clients are asserting is that the stance

12     petitioners have taken is that ICE has deviated from the rule

13     that was considered and promulgated by DHS.         If DHS in the

14     proper procedures under 553 actually did consider petitioners'

15     position and rejected it, ICE hasn't deviated from anything in

16     violation of the rule because it was noticed.         It was commented

17     on by DHS in 2016.

18               If, however, that certified administrative record

19     doesn't support or shows or -- actually supports petitioners'

20     position that DHS actually did intend to create a penumbra of

21     rights under the provisional waiver that would exercise ICE's

22     discretion or what they had to consider, then Your Honor would

23     have the factual basis from that to determine that ICE is not

24     doing that --

25               THE COURT:    How would I have the factual basis unless
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 44 of 60
                                                                              44




 1     they get discovery on what ICE is doing?

 2                 MR. WEILAND:   Well, the second prong, and this is the

 3     other part of our argument, is, Your Honor has already

 4     ordered -- had already conducted discovery in this case.         You

 5     had depositions of three acting field office directors from ICE

 6     Boston.   I believe a couple of them were even put on the stand.

 7     I was only here for a portion of the hearing, so I can't recall

 8     them all.    I think I was here in August where Ms. Adducci

 9     testified.    And I think they were questioned at some length

10     about what the practices and procedures of ICE Boston were at

11     the time.

12                 And so in order to attack the discovery in a

13     methodical matter, as I think this case demands because it is

14     complex and has a lot of moving parts, we think the rule exists

15     for a reason, that the certified administrative record is put

16     before Your Honor and then petitioners come with their specific

17     assertions of why it needs to be supplemented, what they want

18     to supplement it with, such that it paints a complete picture.

19     But until there's a certified administrative record entered

20     into the case, Your Honor, I don't know how you even begin the

21     analysis.

22                 THE COURT:   Well, I don't think there's going to be

23     any objection to your giving them or giving me the record.        The

24     question is, then what?      Let me -- I keep saying something, and

25     I'm not sure -- here, Ms. Larakers, you want to listen to this.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 45 of 60
                                                                             45




 1     It might turn out to be very important and helpful to you.

 2               MR. WEILAND:    My apologies, Your Honor.

 3               THE COURT:    Here is a question that I have in mind.

 4     This is a case for declaratory relief, not at the moment for

 5     injunctive relief.     It might be.    But even if it were for

 6     injunctive relief, I wrote about this -- I wrote about this

 7     briefly in the December 7 order, docket number 193.          One of

 8     my -- let's say it's declaratory relief.        What am I being asked

 9     to declare; that an alleged or proven past practice of ICE was

10     unlawful, it was inconsistent with the regulations which are a

11     form of law, or am I being asked to declare that what ICE is

12     now doing is unlawful?      Because my sense, understanding, is

13     that ICE is now behaving differently than it did or was

14     performing a year ago.      And that could affect -- it might or

15     might not affect discovery.      It may be everything that's

16     transpired is relevant.

17               If I were doing an injunction, as I wrote on December

18     7, you know, the Farmer v. Brennen standard would apply, and I

19     would have to decide not only whether the government had

20     violated the law, but whether it was likely to do so in the

21     future, once I had said what the law was.        And to some extent

22     in deciding the motion to dismiss and having to decide what

23     states a claim on which relief could be granted, I've told you

24     what as of now I think the law is, for example, on equal

25     protection.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 46 of 60
                                                                             46




 1               So I mean, this relates to my continuing encouragement

 2     of you to talk settlement.      And it's possible since now I'm

 3     talking about settlement, we ought to go into the lobby.          But,

 4     you know, it might be, that based on the information ICE is now

 5     providing or somewhat more but a manageable amount more

 6     information, you know, there's not a serious concern that the

 7     regulations, as the petitioners interpret them, are being

 8     violated now.    So the case gets stayed, and, you know, there

 9     may be a change in ICE's performance over time.         But if there's

10     a material change, then the stay could be lifted.          Anyway.

11               But with regard to discovery, your argument is what?

12     I should get the record of the -- I don't even know what I

13     would decide.    I get the record.     Then what?

14               MR. WEILAND:    Right, Your Honor.     So my clients'

15     position is that they should be permitted to file this

16     certified administrative record that reflects the

17     decisionmaking that occurred in 2016 because that would shed

18     light on the legal question before you.

19               THE COURT:    And this is -- I haven't thought about

20     this very much.     I don't think there's a problem with their

21     filing the record.     The problem comes if that's going to be the

22     only evidence on which the respondent asks me to decide say the

23     equal protection claim.

24               MR. WEILAND:    Yes, Your Honor.     And this is where we

25     think doing this methodically -- because the record would also
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 47 of 60
                                                                            47




 1     -- we believe the APA claim addresses the unlawful,

 2     unconstitutional assertions of counsel, so the INA claims and

 3     the EP claims.    We believe the habeas due process is a separate

 4     pillar that you haven't discussed yet, Your Honor.          But in

 5     that, once the record is filed, there's only a few exceptions,

 6     but petitioners need to show more than just the motion to

 7     dismiss has been denied, Your Honor.        They have to show what

 8     they think needs to be added to the record so that Your Honor

 9     is capable of making a decision.

10               And this somewhat bleeds over into our habeas due

11     process/good cause question.      We think there's an ample amount

12     of evidence already available to this court and to the

13     petitioners that we do intend to supplement with the certified

14     administrative record and that it may be that after folks have

15     seen it, there's no need to supplement the record, for which

16     the burden and expense of going through discovery may be

17     unnecessary.    Unpacking it, as I currently stand before Your

18     Honor, and I haven't seen this record yet, it hasn't been

19     produced, it's a somewhat laborious task and something we need

20     to confer with --

21               THE COURT:    Well, it's too bad you haven't been

22     producing it.    I mean, at least going back two weeks I denied

23     the motion to dismiss on a couple of things.         But go ahead.

24     It's just been two weeks.      Go ahead.

25               MR. WEILAND:    I assure you my clients have been
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 48 of 60
                                                                           48




 1     working diligently on that.      If the factual record as developed

 2     already through the expedited discovery Your Honor ordered

 3     earlier and the administrative record that my clients desire to

 4     submit satisfies the need for you to be able to make the

 5     decision on the legal issue in question here, which I also --

 6     I'm not -- I understand that declaratory relief is whether or

 7     not ICE was or was not or should or should not take into

 8     consideration or is required to take into consideration the

 9     provisional waiver when deciding whether or not to enforce a

10     final order of removal.

11               THE COURT:    I think at a minimum, and arguably at a

12     maximum, I should be deciding whether ICE is required to

13     consider the provisional waiver provisions.         And I just looked

14     quickly at it because now we're just sort of morphing into this

15     stage.   In my St. Patrick's Day Parade decision in 1995, South

16     Boston Allied War Veterans Council v. Boston, 873 F. Supp. 891

17     at 905, I talk about the Declaratory Judgment Act and how it's

18     discretionary; a court doesn't even have to -- the fact that a

19     party is entitled to ask for declaratory judgment doesn't mean

20     the court has to issue one.      And so I think sharpening the

21     question that I'm being asked to declare an answer on might be

22     helpful and might or might not affect the parameters of

23     discovery.

24               Anyway.    So how do the -- but I think what you're

25     proposing is that you assemble the administrative record, you
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 49 of 60
                                                                              49




 1     produce it to the plaintiffs.       Maybe you file it with the

 2     court, but once I have the administrative record you look and

 3     decide what else, you know, do they want -- and they might tell

 4     you in advance what else they're going to want, so it's going

 5     to take a long time to get it, if it doesn't get delayed.        But

 6     anyway, go ahead.

 7               MS. CANTIN:    Your Honor, as I understood Mr. Weiland's

 8     argument, those are directed towards the Administrative

 9     Procedures Act.     And we welcome this record.      We suspect that

10     we're going to find that record insufficient and we will want

11     it supplemented.     But that's what the APA -- we will welcome

12     the record and review it, but that doesn't mean the other

13     discovery should be on hold.

14               Your Honor has now allowed the equal protection claim

15     to proceed, the INA claim to proceed, a subclass with a due

16     process claim to proceed, and we're entitled to discovery for

17     those standalone claims.      And what we're seeking is discovery

18     of how and when it come to pass that the Boston ERO suddenly

19     decided to start detaining, arresting and removing noncitizens

20     with no consideration of the provisional waiver process.         We

21     want to know the individuals who made that decision, the

22     factors that were considered in making that decision, how that

23     decision was carried out, and what are ICE's current policies

24     on how to treat noncitizens who are on this path.

25               THE COURT:    And at the moment, the last is the most
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 50 of 60
                                                                              50




 1     important to me:     What are they doing now?      And if what they're

 2     doing now seems to be consistent with the law or sufficient

 3     that you're not going to press for an answer -- because if you

 4     press for an answer, it may not be the answer you want.          You

 5     don't have the due process class that you hoped for, for

 6     example.    Then, you know, you might agree to stay the case, or

 7     I might exercise my discretion and say, you know, in the

 8     current posture, there's not good reason to invest the time and

 9     effort, which is limited for any judge or court, you know, to

10     decide this issue because it doesn't appear that they're

11     violating the law right now.      There may be good reason to

12     believe they were violating the law.        These are just

13     observations, thoughts in mind.

14                MS. CANTIN:   And Your Honor's observation is the same

15     one we shared with the government that what ICE is doing now,

16     what current policies they're implementing is useful for

17     petitioners to know, if anything, to inform the type of relief

18     we might seek.    It would inform settlement decisions and what

19     we'd be asking for in that posture.

20                THE COURT:    And what more do you want to know about

21     what they're doing now?

22                MS. CANTIN:   We don't know anything as to what they're

23     doing now.    As Your Honor pointed out, we received the limited

24     reporting, but Ms. Lafaille explained that that is very limited

25     to people checking into the Burlington office.         We haven't seen
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 51 of 60
                                                                              51




 1     anything since Your Honor compelled them to produce things in

 2     August.

 3                THE COURT:    But you weren't receiving anything when

 4     you were finding -- you know, aliens were finding you as

 5     lawyers, and you're running in here and arguing successfully

 6     that this one is being unlawfully detained, or once a case was

 7     brought, people were released from detention.         And, you know,

 8     nobody's evidently come to you in this publicized case and

 9     said, you know, my rights are being violated; please represent

10     me; please go tell the judge, because I'm in the putative

11     class.

12                MS. CANTIN:   Nobody's come to me personally, Your

13     Honor, but I would defer that question to Ms. Lafaille to see

14     if she can speak to that.

15                THE COURT:    I meant sort of all of you generally.

16                MS. CANTIN:   I understand that.

17                MS. LAFAILLE:    Right.   Your Honor, we have worked with

18     the government over the pendency of this case when being

19     alerted of certain individuals.       We're aware of certain habeas

20     cases pending before this court involving putative class

21     members, but by no means do I think that we have regular access

22     to information or that we are getting aware of all our class

23     members.

24                THE COURT:    And again, and this is just to help inform

25     your discussions.     I had the first of these detention cases.
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 52 of 60
                                                                             52




 1     It could have been two years ago today.        I know it was in May

 2     of 2017.    And the petitioner was taken into custody when he was

 3     at his I-130 interview.      And there was a motion for preliminary

 4     injunction.    We came to lunchtime, I signaled evidently clearly

 5     that I was likely to interpret the regulations the way the

 6     petitioner was advocating, not the way the government was

 7     advocating.    And now in a more deliberate way I've done that

 8     with regard to the detention regulations.        And the parties

 9     agreed to a settlement of that case that afternoon.          But I

10     remember being told, you know, were there other people arrested

11     at the CIS office on the same day or in the same way, and I was

12     told, yes, there were four others, if I remember right, and one

13     has an immigration lawyer, and we don't know where the other

14     three are because the Department of Homeland Security won't

15     tell us.    They say there's a privacy interest.

16                So I suppose what they're saying is they can only --

17     and this again goes to the notice issue.        There may be people

18     who are in the class who are getting removed and they don't

19     know there's a case, and they don't know they have lawyers, so

20     they want some more information.

21                MS. CANTIN:   If I may raise one more issue, Your

22     Honor, to the point we don't know what the government is

23     currently doing.     For example, we understand that currently

24     I-130 interviews are not being scheduled at the CIS offices,

25     and we don't understand why that is.        That's just one of the
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 53 of 60
                                                                             53




 1     areas we'd like to understand.

 2               THE COURT:    Maybe one thing that should be done, I may

 3     be interpreting silence as meaning there are no problems.

 4     Maybe you ought to update the depositions that you took.

 5     Because those depositions were last July, I think, right?

 6               MS. CANTIN:    That's correct.     It was in the summer of

 7     last year.    And we do --

 8               THE COURT:    Would it help to take a deposition, say,

 9     of Mr. Charles and see what's going on?        I mean, whoever it is.

10     I don't know who the head of CIS.

11               MS. CANTIN:    That is helpful, but to make that

12     deposition meaningful it would be helpful if the government

13     would produce documents to our document request so that we can

14     be focused in our questioning.

15               THE COURT:    Actually, that's not the way I was taught

16     to litigate.    You'll be waiting forever.      You're not going to

17     be stuck with one deposition.       If you go and take a deposition

18     and he tells you, We're doing A, B and C, and then you make a

19     document request and you get documents and there's reason to

20     think that Mr. Charles is not doing A, B and C, I'll let you

21     ask him again.    But if I were you, I'd want to ask him the

22     questions soon.     Maybe even before he has the documents.

23               MS. CANTIN:    We appreciate that.     And this goes to our

24     other discovery request, is that we intend to notice

25     depositions for Christopher Cronen, who we understood, as
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 54 of 60
                                                                             54




 1     Mr. Lyons testified before Your Honor, that Boston ERO was

 2     responding to Mr. Cronen's directive to stop individuals that

 3     were showing up at I-130.

 4               THE COURT:    Didn't Mr. Cronen go to Washington about a

 5     year and a half ago or longer?       He's in Washington.

 6               MS. CANTIN:    I understand.

 7               THE COURT:    I mean, it's not that you -- I'm primarily

 8     interested in what's going on now.       I mean, what I'm evolving

 9     toward is saying, you know, why don't you take Mr. Charles'

10     deposition in the next two weeks while you're conferring about

11     the parameters of discovery and settlement.         And, you know, you

12     might get answers that persuade you it would be okay to agree

13     to a stay of this case as long as they continue to give you

14     certain information so you can monitor whether there's been

15     some adverse, from your perspective, material change in

16     circumstances.

17               MS. CANTIN:    Your Honor, if I may also request that,

18     because based on the limited discovery you ordered last summer,

19     we found out that, you know, ERO was colluding directly with

20     CIS to orchestrate these detentions and arrests and removals,

21     and they were coordinating in realtime.        In fact, I believe I

22     read an email where ERO requested CIS to delay a marriage

23     interview because certain officers were getting a late start

24     that morning.

25               So we would also respectfully request to depose
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 55 of 60
                                                                             55




 1     somebody from the CIS side of the house who is working with ERO

 2     in orchestrating these detentions and arrests.         And for

 3     efficiency purposes, we would like to do all of this discovery

 4     at once so we're not coming to Your Honor in piecemeal fashion.

 5                 THE COURT:   It would be a lot more efficient if you

 6     got some answers and got some regular reporting and then we

 7     didn't have to litigate all of this and wait for months.

 8                 I don't know.   Is there a reason I shouldn't authorize

 9     one deposition of ICE and one deposition of CIS?

10                 MR. WEILAND:    Yes, Your Honor.   Because we have been

11     providing information.      We have provided to them and to this

12     court the declaration of Mr. Charles, that he is continuing the

13     actions of Mr. Lyons, who was the FOD for the longest period

14     during this case.     I don't think there's any basis to doubt the

15     veracity of that.     I haven't heard anything.      The man's been in

16     the job a week or two, the exact date is lost on me right now.

17     And also, we are reporting beyond just I believe the Burlington

18     office.   It's all the check-ins, and it's a monthly report with

19     where they are in the process.

20                 THE COURT:   The CIS point seems to me a different one.

21                 MR. WEILAND:    Yes, Your Honor.

22                 THE COURT:   I've ordered that people -- that ICE has

23     to consider that people are pursuing the provisional waiver

24     process, but at least for due process purposes you have to have

25     an I-130.    If they're not giving any I-130 interviews, how are
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 56 of 60
                                                                            56




 1     you ever going to --

 2               MR. WEILAND:    Well, that's news to me, Your Honor.       I

 3     would like the chance to ask my clients whether or not that

 4     assertion has any merit to it.       I can't say that to you here,

 5     but we've never heard anything like that before, or at least I

 6     personally have not.

 7               I'm not sure what deposing USCIS officials will reveal

 8     about what ICE is doing when deciding to enforce a final order

 9     of removal.    I think to the extent that petitioners have

10     alleged that USCIS was colluding, that's already been provided.

11     I'm not certain that's entirely improper for officials involved

12     in enforcing the immigration laws of the United States to talk.

13               THE COURT:    Declaratory judgment is a discretionary

14     remedy.   An injunction is an equitable remedy.        If we just look

15     at the due process claim and the detention claim, well, say the

16     due process claim where I've just held you have to have a

17     conditionally approved I-212 to have a due process claim, but

18     if ICE and CIS is, if the Department of Homeland Security said,

19     Well, if we stop giving interviews for I-130s, there will not

20     be anybody who ever has a due process right because the judge

21     has told us it doesn't vest until later, you know, that would

22     be a fact, if it were a fact, that might well be material to

23     how I exercise my discretion on whether to issue a declaratory

24     judgment at all.

25               MR. WEILAND:    Yes, Your Honor, but I don't think you
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 57 of 60
                                                                            57




 1     need to order a deposition to establish that fact.          I intend to

 2     walk out of this hearing and put it right to my client, and I'm

 3     certain we would be able to answer that forthright because

 4     that's a pretty extreme assertion.

 5               THE COURT:    I don't know.    It may be extreme, but

 6     you're talking about the burden of document discovery, and I'm

 7     saying if they get to ask some questions, cross-examine on a

 8     declaration, either, A, they may decide they don't need all of

 9     that discovery, or B, you might have a stronger argument that I

10     should exercise my discretion -- because this is discretionary,

11     what's unduly burdensome -- to say the burden is too great;

12     you've already had his deposition.

13               MR. WEILAND:    Certainly, Your Honor, we would prefer

14     the less burdensome.

15               THE COURT:    I know, but it may be less burdensome to

16     let the witness answer some questions, and then they'll have a

17     better idea of what he says, and I assume he'll be prepared and

18     he'll be candid and we'll see where it goes.

19               MR. WEILAND:    Yes, Your Honor.

20               MS. CANTIN:    Your Honor, and I do understand why the

21     government is pushing back so hard, because based on the sliver

22     of information we saw last summer, candidly, that discovery was

23     illuminating and eye-opening and nothing short of alarming.

24               THE COURT:    Well, that's nice.     I mean, that's not

25     nice, but -- I don't know.      I'm telling you that even though
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 58 of 60
                                                                              58




 1     you didn't ask for it, I'm leaning toward ordering that you get

 2     comparable discovery now.      Last summer you had a deposition.

 3     And did I order that they produce some finite documentary

 4     discovery?    Did you get some documents in connection with the

 5     depositions last summer?

 6               MS. CANTIN:    Those were the alarming ones I just

 7     referenced, Your Honor, yes.      So thank you.     We do appreciate

 8     that we'll be getting the depositions.

 9               THE COURT:    Well, I haven't decided that yet.        I just

10     suggested it.

11               MS. CANTIN:    If I could, just one final note, I think

12     Your Honor is aware, we've previewed, but this is a case of

13     national importance.     It's the only case in the country where

14     we have the potential to find out and to understand what has

15     happened between 2017 and 2018, and our clients deserve to know

16     what happened; why, when there was a rule on the books, that

17     that rule was summarily disregarded.

18               THE COURT:    Well, you know, I have the authority to

19     decide actual cases and controversies, and I think we need to

20     do a little work on the Declaratory Judgment Act.          You would

21     like to know, your clients would like to know, but I just have

22     to think about what's appropriate.       And, you know, a year ago

23     we were talking about, you were presenting to me the most

24     fundamental issue:     Is a person with a constitutional right not

25     to be deprived of liberty without due process being deprived of
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 59 of 60
                                                                             59




 1     that right?    And that was an urgent matter.       It had profound

 2     human consequences, and it got the highest priority.

 3               Now, if there's not something comparable but there's

 4     an interest in knowing, you know, what happened two years ago,

 5     if it's not continuing and there's not a threat that it's going

 6     to resume, I'd have to think about what's most appropriate for

 7     the court to do in those circumstances.

 8               MS. CANTIN:    Understood, Your Honor.      And to the point

 9     of figuring out what's going on now, that's the paramount

10     importance, then I do think the discovery we all just talked

11     about would be helpful on that front.        So thank you.

12               THE COURT:    I'll see counsel in the lobby.

13               (Adjourned, 4:35 p.m.)

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cv-10225-MLW Document 254 Filed 05/22/19 Page 60 of 60
                                                                        60




 1                       CERTIFICATE OF OFFICIAL REPORTER

 2

 3                     I, Kelly Mortellite, Registered Merit Reporter

 4     and Certified Realtime Reporter, in and for the United States

 5     District Court for the District of Massachusetts, do hereby

 6     certify that the foregoing transcript is a true and correct

 7     transcript of the stenographically reported proceedings held in

 8     the above-entitled matter to the best of my skill and ability.

 9                           Dated this 21st day of May, 2019.

10

11                           /s/ Kelly Mortellite

12                           _______________________________

13                           Kelly Mortellite, RMR, CRR

14                           Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25
